WiNsxow, J.
This case seems to be governed by very ■plain and well-understood principles of law. The organization known as the “Village of Whitefish Bay” borrowed of the state $525. The town of Milwaukee did not borrow this :sum, nor become liable for its repayment. The county, as the agent of the state, collected this sum twice, — once from the debtor, and once from the town. It has fully paid the •state, and still has $525 in its treasury which belongs neither to it nor to the state. To whom does it belong ? Plainly to the town. Some confusion seems to have arisen in the minds ■of the legal advisers of the county (1) because the so-called village of Whitefish Bay in 1896 had not legally become an independent municipality for the purposes of collecting taxes under the provisions of ch. 341, Laws of 1889 ; and (2) because the law under which the village was organized had Been declared unconstitutional by this court, and hence it was not even a de facto village. Neither fact cuts any material figure in the case.
Whether taxes are collected by village officers independ•ently, or through the agency of town officers, does not affect the liability'of the village to discharge its proper tax burdens and meet its legal obligations. It constitutes simply a •difference in the procedure by which the taxes are collected, *378and does not make the town liable to discharge the debts of the village.
While the village was not even a de facto village, because the law under which it was organized was unconstitutional, still it was made a village by ch. 5, Laws of 1897, and thereby charged with the obligation incurred by the previously existing voluntary organization to- which it succeeded. Winneconne v. Winneconne, 111 Wis 10, 86 N. W. 589; S. C. 111 Wis. 13, 86 N. W. 590. This act was approved and went into effect February 23, 1897, and the debt then became the-debt of the legally incorporated village of Whitefish Bay,, even conceding that it never was such before. The county then proceeded to collect it twice, — once from the village, which owed it, and once from the town, which did not owe it, and has been enriched by the sum of $525 by the operation. Upon the plainest principles of justice, it is liable to refund; the amount which it has been SO' enriched, and which does-not belong to it. Nor does the fact that the county in the-year 1897 charged back this sum against the town as delinquent, together with the uncollected state and county taxes - of 1896, affect the question. The debt was still primarily the-debt of the village alone, and, when in fact paid by the village, the town becomes entitled to a return of its money.
By the Court. — Judgment affirmed.